*972OPINION.
McMahon :
The petitioner contends that he is entitled to a deduction from his gross income for 1922 of the amount of a loss sustained upon the sale in that year of a house located at 3224 Wells Street, Milwaukee, Wis. He contends that he purchased the property in question in 1910 with the idea of selling it later and that it consti*973tuted a transaction entered into for profit within the meaning of section 214 (a) (5) of the Revenue Act of 1921.
From a consideration of all the evidence we are convinced that petitioner’s primary purpose in obtaining the house in question was to use it as a residence. The fact that he bought it because he thought it was a bargain which he would be able to later sell at a profit does not affect the character of the transaction. Frequently in the purchases of residences the possibilities of resales are anticipated and, with that in view, the purchaser buys at as low a price as possible. We must hold that the transaction was not entered into for profit. See John J. Madden, 2 B. T. A. 702; and Richard Loper Austin, 17 B. T. A. 801. The respondent’s determination is approved.

Judg'inent will be entered for the respondent.